DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-13 and 17-19 are rejected under 35 U.S.C. 103 as obvious over US 2005/0287691 A1 to Chen et al. (hereinafter Chen) in view of US 2007/0194279 A1 to Peng et al. (hereinafter Peng).
Regarding claims 1, 2 and 19, Chen discloses a nanocrystal particle comprising at least one semiconductor material (quantum dot, para [0013]) and at least one halogen element (para [0010]), 
wherein the nanocrystal particle has a core-shell structure including a core comprising a first semiconductor nanocrystal (para [0010]), wherein the first 
a shell surrounding the core (para [0014]) and comprising a crystalline material (another semiconductor layer, para [0014]) wherein the shell comprises a Group II-VI compound, ZnS (para [0013], ZnS wraps around the core), and 
wherein the at least one halogen element is present as at least one dopant therein (para [0012]).  
Although the reference does not expressly state the term “fluorine”, the term "halogen" (para [0010]) inherently includes fluorine.  It is noted that the reference is not limited to the example which teaches a different halogen, iodine (I). I is not required. 
Chen further discloses the wherein the halogen element (220) is included in an interface between the core and the shell (para [0022] and Fig. 2b and 2d) and in the shell (when the process is repeated forming a multilayer dopant structure, para [0022] and Fig. 2c),  
wherein the first semiconductor nanocrystal of the core comprises a Group II-VI compound (para [0011] and  [0022]) and 
wherein the crystalline material of the shell comprises at least one metal which is different from the metal included in the first semiconductor nanocrystal and which comprises a Group II-VI metal (para [0011] and [0022]).
Cd is not a required element.  
Although the reference expressly recites halogens, which inherently includes F, Cl, Br and I, the reference does not expressly state that the halogen comprises F and does not comprise I. 

It would be obvious to one of ordinary skill in the art to employ the F of Peng as the halogen of Chen to provide a nanocrystal with the desired optical properties and stability (Peng, para [0055] and Chen, para [0009]) for the particular end use (Peng, para [0014] and Chen, para [0003]).  
The references are silent regarding a quantum yield of greater than or equal to about 50%, greater than or equal to about 60% or a FWHM of less than or equal to 50 nm or less than or equal to 40 nm.  However, Chen in view of Peng does teach overlapping core/shell nanocrystals.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, because the core/shell nanocrystals overlap, one of ordinary skill in the art would expect the Chen/Peng nanocrystal to have a quantum yield and FWHM that at least overlaps the instantly claimed quantum yield and FWHM ranges, absent evidence to the contrary. 

Regarding claims 3, 4 and 6, Chen in view of Peng discloses the nanocrystal particle of Claim 1.  Chen further discloses wherein the first semiconductor nanocrystal of the core, the crystalline semiconductor material of the shell, or both comprises zinc (para [0022]), particularly ZnSe or ZnS (para [0022]).
 
Regarding claim 5, Chen in view of Peng discloses the nanocrystal particle of Claim 4.  Chen further discloses wherein the first semiconductor nanocrystal of the core further comprises Te (para [0011]).

Regarding claims 7 and 8, Chen in view of Peng discloses the nanocrystal particle of Claim 1.
Chen in view of Peng does not expressly disclose wherein the nanocrystal particle comprises a bond between the second metal (Zn) and the fluorine, particularly a Zn-F bond.  Chen in view of Peng does teach Zn in combination with a halogen (fluorine), as discussed above.  Therefore, one of ordinary skill in the art would expect a similar bond to be present, absent evidence to the contrary. See MPEP 2112.01 (I), cited above.

Regarding claim 9, Chen in view of Peng discloses the nanocrystal particle of Claim 1.  Chen further discloses wherein the shell is a multi-layered shell (multi-layer wrap, para [0010]) comprising an inner shell, an outer shell on the inner shell, a first interface between the core and the inner shell, and a second interface between the 

Regarding claim 10, Chen in view of Peng discloses the nanocrystal particle of Claim 1. Chen further discloses wherein the at least one halogen element is included in an amount of 0.63 mol%, based on the example in para [0022], which is greater than or equal to about 0.05 mole percent, based on the molar amount of the metal included in the core of the nanoparticle. 

Regarding claim 11, Chen in view of Peng discloses the nanocrystal crystal particle of Claim 1.  Chen further discloses wherein the shell (ZnS) comprises a material having a composition different from the first semiconductor nanocrystal (core) (ZnSe) (para [0022]) and having a bandgap (ZnS, 3.54) which is larger than a bandgap of the first semiconductor nanocrystal (ZnSe, 2.7). 

Regarding claims 12 and 13, Chen in view of Peng discloses the nanocrystal particle of Claim 1.  Chen further discloses wherein the nanoparticle further comprises a ligand compound coordinating a surface of the nanocrystal particle, wherein the ligand compound comprises a compound represented by RCOOH, wherein R and R' are each 

Regarding claims 17 and 18, Chen in view of Peng discloses a device including the nanocrystal particle of Claim 1.  Chen further discloses wherein the device is a light emitting diode, a sensor, a solar cell, an imaging (optical) sensor, or a display (para [0025]). 

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0175588 A1 to Qiao et al. (hereinafter Qiao). 
Regarding claims 1 and 19, Qiao discloses a nanocrystal particle comprising at least one semiconductor material and at least one halogen element, 
wherein the nanocrystal particle has a core-shell structure comprising a core and a shell surrounding the core (para [0042]), wherein the core comprises a first semiconductor nanocrystal (para [0043]) comprising a Group II-VI compound comprising Zn; and Se, Te or a combination thereof (such as ZnSe, ZnS, ZnTe), a Group III-V compound comprising In and P or a combination thereof (such as InP) (para [0043]),  and the shell comprises a crystalline material (semiconductor nanocrystal material, para [0044]) wherein the crystalline semiconductor material of the shell comprises a Group II-VI compound or a combination thereof (such as ZnSe, ZnS, ZnTe, para [0043]),
wherein at least one dopant is present and the dopant is selected from a group of atoms or ions that includes halogens such as fluorine (F) (para [0038]).

The semiconductor nanocrystal of the core comprises a first metal selected from a Group II-VI compound or a Group III-V compound (para [0042]).  
The core and shell are different materials (para [0036]) and do not require Cd (para [0042]).
The nanocrystal particle has a quantum yield of 85% (para [0021]), which falls within the instantly claimed ranges of greater than or equal to 50% and greater than or equal to 60%.
Qiao does not expressly disclose a FWHM of less than or equal to 50 nm or less than or equal to 40 nm. 
However, Qiao does teach overlapping core/shell nanocrystals comprising the same elements and compounds and having quantum yields that fall within the instantly claimed ranges.  See MPEP 2112.01(I), cited above.  Therefore,, one of ordinary skill in the art would expect the Qiao nanocrystal to have a FWHM that at least overlaps the instantly claimed FWHM ranges, absent evidence to the contrary. 

claim 2, Qiao discloses the nanocrystal particle of Claim 1, wherein the halogen element (dopant) is included in the core and/or shell in different positions and locations of the core and/or shell (para [0056]), which includes an interface between the core and at least one exterior shell layer (para [0058] teaches multiple shells).  

Regarding claim 3, Qiao discloses the nanocrystal particle of Claim 1, wherein the first semiconductor nanocrystal of the core, the crystalline material of the shell or both comprise Zn (para [0038]-[0039]).

Regarding claims 4 and 6, Qiao discloses the nanocrystal particle of Claim 3, wherein the first semiconductor nanocrystal of the core comprises InP, ZnSe, ZnTe or combinations thereof (para [0043])  and the crystalline semiconductor material of the shell comprises ZnS, ZnSe, and combinations thereof (para [0043] and [0055]); 

Regarding claims 5, Qiao discloses the nanocrystal particle of Claim 4, wherein the first semiconductor nanocrystal of the core further comprises Te (para [0038]).

Regarding claims 7 and 8, Qiao discloses the nanocrystal particle of Claim 1. Although the reference does not expressly disclose wherein the nanocrystal particle comprises a bond between the second metal and the fluorine, as Qiao teaches the same second metals (para [0042]) in combination with fluorine (para [0038]). Therefore,  one of ordinary skill in the art would expect a similar bond to be present, absent evidence to the contrary. See MPEP 2112.01 (I), cited above..

Regarding claim 9, Qiao discloses the nanocrystal particle of Claim 1, wherein the shell is a multi-layered shell comprising an inner shell, an outer shell on the inner shell, a first interface between the core and the inner shell, and a second interface between the inner shell and the outer shell (core/shell/shell structure, para [0036]), each comprising a composition different from one another (shells can be different, para [0044]) and wherein each is independently crystalline (semiconductor nanocrystal material, para [0042]-[0044]), and wherein the halogen element (dopant) is included the core or shell (para [0056]).

Regarding claim 10, Qiao discloses the nanocrystal particle of Claim 1, wherein the at least one halogen element is included in an amount of 0 to 100 mol (atomic)% (para [0059]), preferably not more than 30% (para [0060]) which overlaps the instantly claimed range of greater than or equal to about 0.05 mole percent, based on the molar amount of the metal included in the core of the nanoparticle. See MPEP 2144.05(I) which states that “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists”.  

Regarding claim 11, Qiao discloses the nanocrystal particle of Claim 1, wherein the shell comprises a material having a composition different from the first semiconductor nanocrystal (para [0036] and [0044]) and having a bandgap which is larger than a bandgap of the first semiconductor nanocrystal (para [0039]).  

claims 12 and 13, Qiao discloses the nanocrystal particle of Claim 1, wherein the nanoparticle further comprises a ligand compound coordinating a surface of the nanocrystal particle (para [0084]), wherein the ligand compound comprises a compound represented by RCOOH (lauric acid, LA or stearic acid, SA), RNH2 (dodecylamine, DA, hexadecylamine, HA, octadecylamine, ODA), R3PO (trioctylphosphine oxide, TOPO), R3P (tributylphosphine, TBP), RPO(OH)2 (dodecylphosphonic acid, hexylphosphonic acid, HPA or tetradecylphosphonic acid, TDPA) wherein R and R' are each independently selected from a C1 to C24 alkyl group, a C2 to C24 alkenyl group, and a C6 to C20 aryl group (para [0084]).

Regarding claims 17 and 18, Qiao discloses a device including the nanocrystal particle of Claim 1, wherein the device is a light emitting diode or a solar cell (para [0052]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18, 19, 21, 23 and 24 of U.S. Patent No. 10,808,174 B2 (hereinafter 174).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach multilayered core-shell semiconductor nanocrystal particles comprising halogens, particularly comprising fluorine wherein the halogen is present as a dopant or metal halide, ligands and shells claims 1-6, 9 and 11 and 174 claims 18, 19, and 21).  Both teach compounds selected from II-VI compounds, III-V compounds, and combinations thereof (instant claims 1, 3 and 4 and 174 claim 19). Both teach overlapping amounts of halogen (instant claim 10 and 174 claim 13) (see MPEP 2144.05(I) cited above) and the same surface ligands (instant claims 12 and 13 and 174 claim 21).  Both also teach overlapping methods of making said nanocrystal particles (instant claims 14-16 and 174 claims 1-15) and similar devices including said nanoparticles (instant claims 17 and 18 and 174 claims 23 and 24). The 174 claims do not expressly recite Zn-F bonds (instant claims 7 and 8), a quantum yield of greater than 50% or 60% or a FWHM of less than 50 nm or less than 40 nm (instant claims 1 and 19).  However, the 174 claims do teach the same core/shell nanocrystals with F at the interface and in the shells, made by the same process.  Therefore, per MPEP 2112.01(I), cited above, one ordinary skill in the art would expect the 174 nanocrystals to have the same Zn-F bonds, at least overlapping quantum yield ranges and at least overlapping FWHM ranges, absent evidence to the contrary.  

Claims 1-11 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 18, 19, 21, 23 and 24 of copending Application No. 16/786004 (hereinafter 004).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach multilayered core-shell semiconductor nanocrystal particles comprising halogens, particularly comprising fluorine wherein the halogen is present as a dopant or metal claims 1-6, 9 and 11 and 004 claims 1, 3, 4, 8, 9, 11-14).  Both teach compounds selected from II-VI compounds, III-V compounds, and combinations thereof (instant claims 1, 3 and 4 and 004 claims 11-13). Both teach overlapping amounts of halogen (instant claim 10 and 004 claims 10, 15) (see MPEP 2144.05(I) cited above) and the same quantum yield and FWHM (instant claims 1 and 19 and 004 claims 1, 2, 5, 6).  Both also teach similar devices including said nanoparticles (instant claims 17 and 18 and 004 claims 19 and 21). 004 does not expressly recite Zn-F bonds (instant claims 7 and 8).  However, the 004 claims do teach the same core/shell nanocrystals with F at the interface and in the shells.  Therefore, per MPEP 2112.01(I), cited above, one ordinary skill in the art would expect the 004 nanocrystals to have the same Zn-F bonds, absent evidence to the contrary.  

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 12/7/20, with respect to the rejection(s) of claim(s) 1-8, 10-13, 17 and 18 under 103 as obvious over Chen have been fully considered. The reference teaches a halogen such as Cl or I.  Although the term halogen does inherently include F, the reference does not expressly disclose the presence of F and the absence of I. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peng which teaches F as an equivalent of Cl and Br.
It is noted that applicant argues that the Chen reference “strongly urges the use of iodine as a dopant” because para [0022] of the reference teaches ZnSe/I/ZnSe.  
Chen does not teach or suggest a halogen source selected from HF, NH4F, HBF4, an ionic liquid including a halogen, or a combination thereof.
Therefore, the 103 rejection of claim 14 as obvious over Chen has been withdrawn. 

Applicant's arguments filed 12/7/20, regarding Qiao, have been fully considered but they are not persuasive. Applicant argues that the dopant can be selected from 63 elements that include but are not limited to F, Cl and Br.  Similar to the Chen reference which recites halogens generally but only lists Cl and I as examples, Qiao recites transition metals and rare earth metals generally but only list certain dopant examples.    Based on the listed dopants, there are 37 dopant options.  However, even if all possible dopants are considered to be 63, this is not an infinite number.  F, Cl and Br are expressly disclosed and I is not required.  The broad teaching of the reference expressly recites potential dopants including F (para [0038]) and states that emission is controlled by the dopant (para [0032]).  Therefore, it would be obvious to one of ordinary skill in the art to select the dopant from the recited list to provide the desired emission to the Qiao nanocrystals (para [0032]). 

Applicant also argues that Qiao teaches the dopant in the core and not in the shell.  Applicant argues that there are 63 potential dopants but that these 63 potential dopants only apply to the core and that the reference is silent regarding shell dopants.  However, para [0041] teaches cation doping in the monolayers.  Para [0053] teaches that layers on the core can have dopants (third or additional layers with or without dopants).  Para [0056] expressly recites a doped shell and teaches doping in the nucleation phase (core formation) or the growth phase (shell formation), which suggests use of the same dopants.  The reference teaches multiple cation doped layers and teaches up to 63 cation dopants, as discussed above.  Therefore, one of ordinary skill in the art would expect that the same cation dopants that are available for the core to are also available for the shell, absent evidence to the contrary.  F is available as a core dopant and is therefore expected to be available as a shell dopant absent evidence to the contrary.  Applicant has not provided such evidence. 
Applicant argues that the reference does not teach the instantly claimed QY for F doped dots but is limited to Mn doped ZnSe:ZnS.  However, the reference is not limited to this example.  The reference broadly teaches quantum yields greater than 85% in para [0021]).
Applicant further argues that Qiao does not teach the FWHM required by the newly amended claims.  However, the compositions overlap.  Therefore, per MPEP 
Applicant also speaks to motivation to combine references, however the rejections are made over Qiao as a single reference. 
Therefore, the 103 rejection of claims 1-13, 17 and 18 as obvious over Qiao stands. 

Applicant’s arguments, see page 16, filed 12/7/20, with respect to the double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 12/7/20.  
Therefore, the obviousness double patenting rejection of claims 1-19 as obvious over 724 has been withdrawn. 
The obviousness double patenting rejection of claims 1-18 as obvious over 876 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimers filed on 12/7/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. 9834724 and U.S. 10179876 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734